Citation Nr: 1007506	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to May 
1977, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Oakland, 
California that in pertinent part, denied service connection 
for a left foot disability.  

Following the issuance of the September 2008 statement of the 
case, the Veteran's substantive appeal did not include the 
issue of service connection for a psychiatric disorder.  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran has stated that he injured his left foot in 
service in 1977, and that his foot has been painful ever 
since.  He reported VA surgical and outpatient treatment for 
this condition.

Records on file reflect that the Veteran has received 
treatment for a foot disability at Long Beach VA Medical 
Center (VAMC) and/or the Long Beach VA outpatient clinic from 
1999 to 2002.  Such records are not on file and must be 
obtained prior to appellate review.  38 U.S.C.A. § 5103A(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  The RO/AMC should attempt to obtain these 
records, and should clearly note in the claims file if such 
records are unavailable.

Service treatment records reflect that the Veteran was 
treated for a possible left foot strain in February 1977.  
The Veteran denied foot trouble in reports of medical history 
dated in March 1977 and June 1982, and his feet were listed 
as normal on separation examination in March 1977 and on 
reenlistment examination in June 1982.  Recent medical 
evidence reflects that in October 2002, he reported 
undergoing foot surgery in 1999 and 2000 for spurs.  On X-ray 
study in July 2005, the Veteran had postoperative fusion in 
the left first metatarsophalangeal joint.

The evidence reflects that the Veteran is currently 
incarcerated.  He was scheduled for a VA compensation and 
pension examination in August 2008 to determine the etiology 
of his claimed left foot condition, but the examination was 
cancelled, apparently because the Veteran is incarcerated.  
The Veteran has requested that he be examined in prison.

The medical evidence of record is insufficient to fairly 
adjudicate the claim, and an examination is required.  VA has 
a duty to assist the Veteran by providing an examination 
where there is insufficient competent medical evidence on 
file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, it 
is incumbent upon the AMC/RO to attempt to reschedule him for 
a VA examination to assess his claimed disability.

The Board recognizes the difficulty of conducting an 
examination if the Veteran remains incarcerated.  
Nonetheless, the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  On 
remand, the AMC/RO should pursue whatever reasonable options 
may be available to provide the Veteran with a medical 
examination, which may include sending a VA provider to 
examine the Veteran at the prison or permitting a qualified 
medical specialist from the prison to conduct the 
examination.

The Veteran is advised that he may submit any additional 
pertinent evidence regarding treatment for a left foot 
disability dated since separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any VA or private facilities 
where he was treated for a left foot 
disability since separation from service.  
Obtain any of the Veteran's pertinent 
medical records not currently associated 
with the claims file and associate them 
therewith.  In particular, the RO/AMC 
should attempt to obtain VA medical 
records from the Long Beach VAMC dated 
from 1999 to 2002.  If any records are 
unavailable, a notation to that effect 
should be made in the claims file.

2.  The RO should contact the facility at 
which the Veteran is presently 
incarcerated and request complete copies 
of records pertaining to any treatment he 
has received for a foot condition.  The 
Veteran must assist in this matter by 
providing any necessary releases.  If the 
records received suggest any other 
necessary development, such development 
should be completed.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
left foot disability.  If the Veteran 
remains incarcerated, the AMC/RO should 
coordinate the examination with the 
correctional facility as necessary. The 
claims file must be made available to the 
examiner for review.  The examiner should 
conduct a thorough examination and 
describe any pathology found.  For any 
diagnosed condition, the examiner should 
state whether it is at least as likely as 
not (i.e., 50 percent probability) that 
the condition began during or was 
permanently aggravated by any incident of 
service.  A complete rationale should be 
provided for any opinion expressed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


